Citation Nr: 1643434	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the left hand (left hand disorder). 

2. Entitlement to an initial rating in excess of 0 percent from March 19, 2010 to December 3, 2015 and 10 percent from December 4, 2015 to the present for the left foot calcaneal spur.

3. Entitlement to an initial rating in excess of 0 percent from March 19, 2010 to December 3, 2015 and 10 percent from December 4, 2015 to the present for the right foot calcaneal spur.

4. Entitlement to an initial rating in excess of 10 percent from March 19, 2010 to the present for left patellofemoral syndrome (left knee disability).

5. Entitlement to an initial rating in excess of 10 percent from March 19, 2010 to the present for right patellofemoral syndrome (right knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to April 1995 and from June 1999 to March 2010, with prior service in the Reserves.   She served in Kuwait in 2003 and in Iraq from 2004 to 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This matter came before the Board in August 2015, at which time the Board remanded the appeal to obtain VA examinations for the Veteran's hands, knees, and feet, as well as updated treated records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the August 2015 Board remand.  Specifically, updated treatment records were associated with the file in November 2015 and adequate examinations were conducted in December 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2016 rating decision, the RO granted service connection for the right hand carpal tunnel syndrome.   This issue is no longer in appellate status and therefore not before the Board at this time. 


FINDINGS OF FACT

1. The Veteran does not have a current disability of carpal tunnel syndrome in her left hand. 

2. From March 19, 2010 to December 3, 2015, there were no objective findings that showed swelling, muscle spasm, or satisfactory evidence of painful motion for the left or right foot. 

3. There is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups regarding the left or right foot calcaneal spur, nor evidence of occasional incapacitating exacerbations.  

4. The Veteran has plantar fasciitis that is manifested by symptoms of pain on use and manipulation, swelling, and characteristic callosities, but not objective evidence of marked deformity or pain on use and manipulation accentuated. 

5. The Veteran's left knee disability is manifested by flexion from 5 to 90 degrees and extension from 90 to 5 degrees, as well as pain when walking or climbing stairs.

6. The Veteran's right knee disability is manifested by flexion from 10 to 90 degrees and extension from 90 to 10 degrees, as well as pain when walking or climbing stairs.


CONCLUSIONS OF LAW

1. The criteria for service connection for left hand carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2015).

2. The criteria for a rating in excess of 0 percent from March 19, 2010 to December 3, 2015 and in excess of 10 percent from December 4, 2015 to the present, for the left foot calcaneal spur, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 5099-5015 (2015).

3. The criteria for a rating in excess of 0 percent from March 19, 2010 to December 3, 2015 and in excess of 10 percent from December 4, 2015 to the present, for the right foot calcaneal spur, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 5099-5015 (2015).

4. The criteria for a separate 10 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2015).

5. The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 5299-5024 (2015).

6. The criteria for a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 5299-5024 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Hand Disorder

The Veteran contends that, in addition to her service-connected right hand carpal tunnel syndrome, she has service-related carpal tunnel syndrome in her left hand.  Specifically, the Veteran contends that her left hand disorder stems from her typing duties in service and began during pregnancy in 2007.  In her notice of disagreement, she stated that she worked in an office environment from June 1999 to March 2010, except while deployed, and the constant computer work produced bilateral carpal tunnel.  She complained of numbness and an inability to hold objects for a long period of time. 

The Veteran's service treatment records, which appear to be complete, are associated with the file.  In March 2007, the Veteran complained of right hand pain and was diagnosed with carpal tunnel syndrome.  The treating physician noted that it should resolve after delivery.  Subsequent service treatment records show treatment for right hand carpal tunnel syndrome through February 2010, but no complaints of left hand pain or treatment for left hand carpal tunnel syndrome. 

The Veteran was afforded a VA general medical examination in May 2010.  She reported experiencing numbness in the palmar aspect of the hand in the first three fingers bilaterally.  She stated that she does not drop items, but writing for long periods of time exacerbates the issues.  She reported wearing wrist braces at night, and that resting and stretching alleviated her symptoms.  Upon physical examination, the Veteran had normal motor and sensory results, and there was no pain on motion of the left wrist.  The examiner concluded that there was no pathology to diagnose carpal tunnel syndrome. 

The Veteran's VA medical records from June 2010 to September 2015 have been associated with the file.  The Veteran established care at VA in June 2010.  At that time, she complained of experiencing left middle finger tenderness and stiffness for the past two weeks and denied trauma.  She reported occasional numbness in her hands, caused by carpal tunnel, for which she wore wrist braces.  The examiner noted the Veteran's carpal tunnel as an issue separate from her left finger tenderness, and ordered diagnostic testing.  It is unclear whether diagnostic testing took place. 

In March 2011, the Veteran complained of right hand pain and tingling.  She stated that she has experienced these symptoms since her pregnancy and they never resolved.  She reported being right-handed, but that she often had to switch hands while performing tasks due to discomfort.  She also reported milder symptoms in her left hand.  A physical examination revealed that her first three right fingers had diminished sensation but her grip strength was 5/5.  Tinnel's and Phalen's tests were positive.  The examiner's impression was suspected carpal tunnel syndrome and ordered a consultation with orthopedic surgery and neurology.  It is unclear whether these visits occurred. 

The Veteran was afforded a VA peripheral nerves condition examination in December 2015.  At the examination, the Veteran reported that her left hand carpal tunnel symptoms had resolved.  Upon physical examination, there was no sign of pain, paresthesias and/or dysesthesias, or numbness in the left upper extremity.  The left elbow, wrist, grip, and pinch strengths were normal and the left shoulder, forearm, and hand/fingers sensory results were normal.   The examiner noted that the Veteran's left median nerve was normal, while there was moderate incomplete paralysis of the right median nerve.  

In consideration of the medical and lay evidence before the Board, the Board finds that there is no current disability for which to grant service connection.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Veteran's service records show treatment for right hand carpal tunnel but not left.  In May 2010, there was no pathology upon which to diagnose carpal tunnel syndrome in the left hand.  Although VA medical records show that the Veteran complained of similar, but milder symptoms in the left hand, testing and treatment focused on the right hand.  Additionally, the December 2015 examination revealed normal results for the Veteran's left hand, and she reported that all symptoms in her left hand had resolved. 

Because the evidence does not show that the Veteran had left hand carpal tunnel syndrome at any period on appeal, the claim must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).





Bilateral Foot Disability Analysis

The Veteran contends that her service-connected left and right foot disabilities (calcaneal spur) warrant compensable ratings from March 19, 2010 and ratings in excess of 10 percent from December 4, 2015.  Specifically, in her notice of disagreement, she wrote that she has pain in both of her heels that causes her to limp and has forced her to change some of her activities.

The Veteran's right and left foot disabilities are currently rated under Diagnostic Codes 5099-5015.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  Diagnostic Code 5099 conveys that the service-connected disability of calcaneal spur is not expressly listed in the Schedule for Rating Disabilities, and the rating is based on the criteria for Diagnostic Code 5015 for new growth of benign bones.  Diagnostic Code 5015 is rated on limitation of motion of the affected parts, as degenerative arthritis.  

Under Diagnostic Code 5003 for degenerative arthritis, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application of each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

In light of the Veteran's medical records, the Board additionally considered whether the Veteran would be entitled to an increased or separate rating under 38 C.F.R. § 4.71, Diagnostic Code 5276 for flatfoot.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, which is characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  See 38 C.F.R. § 4.71, Diagnostic Code 5276.

A 20 or 30 percent rating is warranted for severe pes planus, which is characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 20 percent rating is for severe pes planus of one foot and a 30 percent rating is for severe pes planus of both feet.  

A 30 or 50 percent rating is warranted for pronounced pes planus, which is characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and is not improved by orthopedic shoes or appliances.  Id.  A 30 percent rating is for pronounced pes planus of one foot and a 50 percent rating is for pronounced pes planus of both feet.  

The Veteran's private and VA medical records are associated with the file.  In February 2010, the Veteran presented to a podiatrist for intermittent, generalized pain in the left heel that worsened with weight-bearing.  It was noted that shoe gear modifications and over-the-counter inserts failed to alleviate the symptoms.  A physical examination showed that the retrocalcaneal bursa and Achilles tendon insertion were tender on palpation, but the Achilles tendon was not swollen.  Both feet showed fallen arches and excessive pronation, as well as tenderness on palpation of the posterior aspect of the left heel.  There was no pain in the plantar aspect of the left foot after passive dorsiflexion of the toes, but there was progressive increase of pain in the arch and inferior heel.  There was also tenderness on palpation to the left calcaneal tuberosity posterior.  X-ray imaging showed mild posterior calcaneal bone spur on the left with mild calcification, but showed no evidence of degenerative changes, bilaterally.  The examiner diagnosed the Veteran with retrocalcaneal bursitis and spur of the left foot.  

In September 2015, the Veteran presented for a podiatry consultation.  She complained of bilateral foot pain that worsened with exercise, located on at the bottom and back of her heel.  The Veteran reported that stretching and over-the-counter inserts do not help.  A physical examination revealed 5/5 muscle strength and bilateral full range of motion for all pedal joints.  After examination, the podiatrist diagnosed her with plantar fasciitis and Achilles tendonitis.  

The Veteran was afforded a VA general medical examination in May 2010.  A physical examination revealed bilateral heel spurs, Achilles tendon tenderness, and normal bilateral ankle joints and motion.  Diagnostic testing showed a large plantar spur and Achilles enthesophyte in the right calcaneus and a small plantar spur and calcification within the Achilles tendon in the left calcaneus.  The examiner diagnosed the Veteran with bilateral calcaneal spurs but concluded that there was no pathology to diagnose bilateral tendonitis of the feet.  

Per the Board's remand, the Veteran was afforded a VA foot conditions examination in December 2015.  The Veteran complained of constant plantar foot pain and heel spurs that prevented her from wearing heels and impedes her ability to walk.  A physical examination revealed bilateral pain on use and manipulation, bilateral swelling on use, bilateral characteristic callouses, and bilateral extreme tenderness of plantar surfaces, but did not show decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, marked pronation, the weight-bearing line over or medial to the great toe, lower extremity deformity, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Additionally, the examiner reported that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, or hallux rigidus, or other foot injury not already described.  

In terms of functional impairment, the examiner noted that her disability causes pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing but there is no additional functional loss during flare-ups or repetitive use caused by pain, weakness, fatigability, or incoordination.  

In consideration of the medical and lay evidence, the Board finds that the Veteran is not entitled to a compensable rating from March 19, 2010 to December 3, 2015 for either foot under Diagnostic Codes 5099-5015.  The June 2010 VA examination shows that the Veteran had constant discomfort in her heels and Achilles tendons, but she did not experience flares, did not use assistive devices, and there was no effect on her activities of daily living or usual occupation.  Moreover, the physical examination showed normal bilateral ankle motion without pain upon active or passive range of motion.  Subsequent medical records do not indicate that her disability caused limitation of motion, including in September 2015, when it was noted that her muscle strength was 5/5 and she had full range of motion to all pedal joints bilaterally.

The Board considered the Veteran's contentions in her notice of disagreement that the pain from her calcaneal spurs caused her to limp sometimes and change some of her activities.  Diagnostic Code 5003 requires that limitation of motion be objectively confirmed by evidence such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The medical evidence does not demonstrate limitation of motion, swelling, muscle spasm, or painful motion during that time period. Moreover, the evidence did not show x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Accordingly, the Veteran is not entitled to a compensable rating from March 19, 2010 to December 3, 2015 under Diagnostic Codes 5099-5015.  

Furthermore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Codes 5099-5015 for either foot since December 2015. A 20 percent rating is allowed only for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5003.  The evidence does not show such x-ray evidence or evidence of occasional incapacitating exacerbations. 

The Board finds, however, that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5276 for pes planus.  While the Veteran has not been diagnosed with pes planus, she has been diagnosed with plantar fasciitis, which manifests similar symptoms as pes planus under the rating schedule.  The Veteran's plantar fasciitis causes bilateral pain on manipulation and use, which warrants a rating of 10 percent.  While the Veteran does have characteristic callosities and swelling, which are characteristics of severe pes planus, the Veteran does not have objective evidence of marked deformity, pain on manipulation and use accentuated, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Thus, the Board finds that the Veteran's disability picture is better approximated by a 10 percent rating under Diagnostic Code 5276.   This additional rating does not constitute pyramiding because it is based on symptoms of swelling, pain in the plantar region of the feet, and characteristic callosities.  These symptoms do not overlap with the Veteran's ratings under Diagnostic Code 5015, which are based on calcaneal spurs and resulting limitation of motion.

The Board also considered whether the Veteran would be entitled to a higher rating on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   See Deluca, 8. Vet. App. at 204-207.  While the evidence shows that the Veteran's foot disability causes pain while walking and on weight-bearing, this level of functional impairment is contemplated by the rating criteria and does not warrant an increased rating under either code.  The evidence further shows that the Veteran's symptoms do not cause additional functional loss during repetitive use or flare-ups due to pain, weakness, incoordination, and fatigue.  Moreover, there was no evidence of muscle atrophy and the Veteran does not require an assistive device for locomotion.  Thus, the Board finds that the Veteran is not entitled to a higher rating for additional functional loss considerations.

Bilateral Knee Disability Analysis

The Veteran contends that her service-connected right knee disability and left knee disability both warrant ratings in excess of 10 percent.  They are currently rated under Diagnostic Codes 5299-5024.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  Diagnostic Code 5299 conveys that the service-connected disability of patellofemoral syndrome is not listed in the Schedule for Rating Disabilities, and the rating is based on the criteria for Diagnostic Code 5024 for tenosynovitis.

For conditions under Diagnostic Code 5024, the rating is based on limitation of motion of the affected parts.  Limitation of motion of the knee is governed by Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, for limitation of flexion of the leg, the ratings are assigned as follows: flexion to 60 degrees (0 percent); flexion to 45 degrees (10 percent); flexion to 30 degrees (20 percent); and flexion to 15 degrees (30 percent).  Under Diagnostic Code 5261, for limitation of extension of the leg, the ratings are assigned as follows: extension to 5 degrees (0 percent); extension to 10 degrees (10 percent); extension to 15 degrees (20 percent); extension to 20 degrees (30 percent); extension 30 degrees (40 percent); and extension to 45 degrees (50 percent).

In May 2010, the Veteran was afforded a VA general medical examination.  The Veteran reported that she experiences pain in her knees that worsens with climbing stairs, and she experiences flare-ups after mowing the lawn or walking more than 2 miles.  Her flare-ups did not involve heat, redness, swelling, locking, or giving way.  A physical examination of both knees revealed crepitus, tenderness over the patella, flexion to 90 degrees with pain on active and passive motion, and extension to 0 degrees without pain.  There was no additional limitation of motion following repetitive use, and there was no evidence of deformity or instability.  Diagnostic testing revealed normal results.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome and concluded there was no pathology to diagnose bilateral knee osteoarthritis. 

The Veteran was afforded a VA knee and lower leg conditions examination in December 2015.  She reported experiencing flare-ups and being unable to run due to her bilateral knee disability.  Range of motion testing revealed flexion from 10 to 90 degrees in the right leg, extension from 90 to 10 degrees in the right leg, flexion from 5 to 90 degrees in the left leg, and extension from 90 to 5 degrees in the left leg.  The examiner noted that the range of motion is outside the normal range, but is normal for the Veteran due to obesity.  A physical examination revealed evidence of pain with weight-bearing and crepitus but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive use testing did not produce additional limitation of motion.  The examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time because the Veteran was not experiencing a flare-up during the examination.  The Veteran's muscle strength was normal and there was no evidence of muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or additional conditions, such as shin splints or a meniscal condition.  An assistive device for locomotion was not noted, and there was no degenerative arthritis documented by imaging studies.  The examiner concluded that the Veteran's knee disability would impair her ability to climb stairs, run, or squat. 

The Board finds that the Veteran's bilateral knee disability does not entitle her to a rating in excess of 10 percent for either knee.  Evidence shows that she has, at worst, flexion to 90 degrees with pain and extension to 5/10 degrees with pain.  However, those limitations are not necessarily a result of her knee conditions, but rather due to her obesity, according to the VA examiner.  Regardless, the current 10 percent rating contemplates limitation of extension to 10 degrees.  There is no indication of instability that would warrant a separate rating.

The Board also considered whether the Veteran would be entitled to a higher rating on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   See Deluca, 8. Vet. App. at 204-207.  While the evidence shows that the Veteran's knee disability impedes her ability to walk long distances, run, or squat, this level of functional impairment is contemplated by the rating schedule and does not warrant a rating in excess of 10 percent.  Moreover, there was no evidence of additional functional loss caused by repetitive use, no evidence of muscle atrophy, and the Veteran does not require an assistive device for locomotion.  Thus, the Board finds that the Veteran is not entitled to a higher rating for additional functional loss considerations.

Extraschedular Analysis

The Board has considered whether referral for an extraschedular rating is warranted for the Veteran's feet and/or knee claims for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of pain, limited motion, and functional loss are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that, while the Veteran is impeded from performing jobs that require standing, the Veteran is employed in a sedentary position.  Thus, a claim for TDIU has not been raised. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, lay statements, private treatment records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of her hand, knees, and feet disabilities.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  No new evidence was received following the March 2016 Supplemental Statement of the Case. 


ORDER

Service connection for left hand carpal tunnel syndrome is denied.

Entitlement to a rating in excess of 0 percent from March 19, 2010 to December 3, 2015 and 10 percent from December 4, 2015 to the present for the left foot calcaneal spur is denied.

Entitlement to a rating in excess of 0 percent from March 19, 2010 to December 3, 2015 and 10 percent from December 4, 2015 to the present for the right foot calcaneal spur is denied.

Entitlement to a separate rating of 10 percent for bilateral plantar fasciitis under Diagnostic Code 5276 is granted. 

Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome is denied.

Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


